DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE filed 20 July 2021 and the amendment filed 25 June 2021.
Claims 1-3 and 5-16 are pending. Claims 1 and 15-16 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 10225431, patented 5 March 2019, hereafter Smith) and further in view of Umezawa (US 2014/0316236, published 23 October 2014) and further in view of Caesar et al. (US 6917720, patented 12 July 2005, hereafter Caesar).
As per independent claim 1, Smith discloses a computer-implemented method comprising, by one or more processors executing program instructions:
accessing a first document of a first document type (column 2, lines 16-22: Here, a document is accessed and a document type is identified)
determining a template associated with the first document type, the template including a plurality of graphical portions associated with input fields (column 2, lines 31-37: Here, a template is identified based upon the identified document type)
converting the first document into an image comprising one or more pixels (column 1, liens 27-31: Here, a document is scanned)
for each of a plurality of rotations of the document, iteratively:
	generating an array of values each associated with a row of pixels of the image (column 34, line 44- column 35, line 10)
	determining an overall value based at least on relationships between values of the array (column 34, line 44- column 35, line 10)
identifying the rotation angle as the rotation of the document associated with a minimum overall value (column 34, line 44- column 35, line 10)
generating a first normalized document by rotating and/or shifting content of the first document to a predefined horizontal and vertical position within the first normalized document (column 4, lines 25-36)
extracting data values from the first normalized document for each of the input fields identified in the template based at least partly on the associated graphical portions of the normalized document associated with the input fields (column 2, line 63- column 3, line 5)
generating a structured data set based at least partly on the extracted data from the first normalized document (column 2, lines 21-27)
Smith fails to specifically disclose:
	rotating content of the first document to a rotation wherein text within the first document is horizontal
shifting content of the first document
However, Smith discloses rotating content of the document to a rotation position (column 4, lines 25-36). Additionally, the examiner takes official notice that it was notoriously well known in the art at the time of the applicant’s effective filing date that rotating contents can align contents as either horizontal or vertical. It would have been obvious to have combined the rotation of Smith with the well-known one of the finite number of identifiable predictable solutions to yield a predictable result. This would have enabled a user to easily manipulate text into a preferred rotation for improved reading of contents.
Further, Umezawa discloses:
rotation of objects (paragraph 0053)
shifting positions of objects (paragraph 0061)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Umezawa with Smith, with a reasonable expectation of success, as it would have allowed performing multiple operations on objects. This would have allowed for multiple transformations in order to improve reading of contents. 
Smith fails to specifically disclose:
generating a converted document including a grayscale image of the first document, the converted document comprising a plurality of rows of pixels
for each of a plurality of rotations of the converted document:
	generating an array of row values, each row value associated with a different row of pixels of the converted document
	calculating an overall value for the rotation of the converted document based at least on relationships between the row values
based at least on relationships between the row values identifying a rotation angle associated with the rotation of the converted document having a lowest overall value
However, Caesar, which is analogous to the claimed invention because it is directed toward deskewing images, discloses:
generating a converted document including a grayscale image of the first document, the converted document comprising a plurality of rows of pixels (column 3, lines 29-53)
for each of a plurality of rotations of the converted document:
	generating an array of row values, each row value associated with a different row of pixels of the converted document (column 8, lines 16-33)
	calculating an overall value for the rotation of the converted document based at least on relationships between the row values (column 10, lines 20-44: Here, each pixel is compared. Pixels are laid out in rows and columns)
based at least on relationships between the row values identifying a rotation angle associated with the rotation of the converted document having a lowest overall value (column 10, lines 20-44)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Caesar with Smith, with a reasonable expectation of success, as it would have allowed for deskewing items based on reference marks within the image. This would have enabled for more accurate alignment based on reference marks within an image.
As per dependent claim 2, Smith discloses the method further comprising, by the one or more processors executing program instructions:
generating a user interface configured to display one or more templates, wherein each template is associated with a document type (column 6, lines 13-28)
receiving a user selection defining one or more template input fields and one or more template graphical portions associated with the one or more input fields (column 16, lines 13-28)
generating one or more templates based at least partly on the user selection, wherein each template is associated with a document type (column 16, lines 13-28)
As per dependent claim 3, Smith discloses wherein the rotating is based at least partly on a rotation angle and an axis point (column 2, lines 28-31).
As per dependent claim 6, Smith discloses wherein the shifting is based at least partly on a magnitude and a direction (column 34, line 59- column 35, line 10).
As per dependent claim 9, Smith discloses the limitations similar to those in claim 2, and the same rejection is incorporated herein. Smith fails to specifically disclose wherein the user selection defining one or more template input fields and one or more template graphical portions comprises clicking and dragging an area of a template. However, the examiner takes official notice that clicking and dragging an area of a template was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Smith, with a reasonable expectation of success, as it would have enabled a user to select contents for identification. This would have enabled him/her to identify specific fields which must be identified.
As per dependent claim 10, Smith discloses wherein extracting data values comprises comparing a first position of a template data field to a second position of a graphical portion associated with the first document (column 6, lines 39-67).
As per dependent claim 11, Smith discloses wherein the data values are extracted if a graphical portion associated with the first document and a template graphical portion overlap by more than a predetermined overlap percentage (column 6, lines 39-67).
As per dependent claim 12, Smith discloses the limitations similar to those in claim 10, and the same rejection is incorporated herein. Smith fails to specifically disclose wherein the predetermined overlap percentage is adjustable by the user. However, the examiner takes official notice that allowing a user to customize the overlap (matching) percentage required was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Smith, with a reasonable expectation of success, as it would have enabled a user to customized his/her overlap/matching percentage. This would have enabled him/her to identify a degree to which a match must be identified in order to perform processing. This would have allowed for a greater degree of flexibility.
As per dependent claim 13, Smith discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Smith fails to specifically disclose wherein extracting data values comprises using OCR techniques to recognized hand-written text. However, the examiner takes official notice that recognizing handwritten textual input was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Smith, with a reasonable expectation of success, as it would have allowed for recognizing handwritten contents. This would have provided a user with the ability to recognize and store a textual representation of handwritten input.
As per dependent claim 14, Smith discloses wherein the predefined horizontal and vertical positions correspond to an x-y coordinate system associated with the first normalized document (Figure 10; column 36, lines 24-25).
With respect to claims 15 and 16, the applicant discloses the limitation substantially similar to those in claim 1. Claims 15 and 16 are similarly rejected.

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Umezawa, and Caesar and further in view of Landman (US 2019/0206059, filed 29 December 2017).
As per dependent claim 5, Smith, Umezawa, and Caesar disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Smith fails to specifically disclose wherein the array of values is a one-dimensional array of values the size of a total number of pixel rows in the image. However, Landman, which is analogous to the claimed invention because it is directed toward identifying items in images, discloses wherein the array of values is a one-dimensional array of values the size of a total number of pixel rows in the image (paragraph 0036). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Landman with Smith, with a reasonable expectation of success, as it would have enabled a user to identify objects. This would have enabled a user to identify form fields within a page, in order to de-skew the items.
As per dependent claim 7, Smith, Umezawa, Caesar, and Landman disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Smith discloses wherein a magnitude of shifting is determined based at least partly on detecting a first column of pixels associated with a pixel density exceeding a threshold value (column 34, line 59- column 35, line 10).
As per dependent claim 8, Smith, Umezawa, and Caesar disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Smith fails to specifically disclose wherein the shifting is determined based at least partly on a pixel density of a column of pixels in the first document. However, Landman, which is analogous to the claimed invention because it is directed toward identifying items in images, discloses wherein the shifting is determined based at least partly on a pixel density of a column of pixels in the first document (Figure 6; paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Landman with Smith, with a reasonable expectation of success, as it would have enabled a user to identify objects. This would have enabled a user to identify form fields within a page, in order to de-skew the items.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith, Umezawa, and Caesar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144